929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Dell ADAMS, Plaintiff-Appellant,v.BUENA VISTA CITY SCHOOL BOARD, James C. Bradford, Jr.,Division Superintendent, in his official and in hisindividual capacity, Barbara Cash, Principal, KlingElementary School, in her official and in her individualcapacity, William Hammock, Principal, Enderly HeightsElementary School, in his official and in his individualcapacity, Defendants-Appellees.
No. 90-2432.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided April 1, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  Jackson L. Kiser, District Judge.  (CA-90-1-L)
Jerry Dell Adams, appellant pro se.
William Thomas Robey, III, Robey & Irvine, Buena Vista, Va., William Sampson Kerr, Appomattox, Va., for appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Jerry Dell Adams filed the present action under Title VII, 42 U.S.C. Secs. 2000e, et seq., and 42 U.S.C. Sec. 1981.  The case proceeded to trial before the court sitting without a jury.  At the close of plaintiff's evidence the court granted defendants' motion to dismiss the gender discrimination and defamation claims.  Defendants then put on their evidence.  At the close of the case the district court entered judgment for the defendants on the remaining claim.  Adams appeals the judgment and the dismissal order.


2
Our review of the record and briefs discloses no error in the district court's disposition of this case.  Accordingly, we affirm the order of the district court.  We deny Adams' motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.